Exhibit 10(z)

AIRCRAFT TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into on November 22,
2010 by General Electric Company (“Owner”), a New York corporation, with
principal offices at 3135 Easton Turnpike, Fairfield, CT and Jeffrey R. Immelt
(“Lessee”).

BACKGROUND:

A.  Owner is the registered owner of certain civil aircraft bearing the United
States Registration Numbers and of the types set forth on Exhibit A to this
Agreement (collectively, the “Aircraft” or individually an “Aircraft”).

B.  Owner employs fully qualified flight crews to operate the Aircraft; and

C.  From time to time, Lessee may desire to lease the Aircraft from Owner for
Lessee’s personal travel at Lessee’s discretion on a time sharing basis as
defined in Section 91.501(c)(1) of the Federal Aviation Regulations (“FAR”).

NOW, THEREFORE, Owner and Lessee agree as follows:

1.        Subject to the terms and conditions of this Agreement, Owner agrees to
lease the Aircraft to Lessee for Lessee’s personal travel at Lessee’s discretion
pursuant to the provisions of FAR Section 91.501(c)(1) and to provide a fully
qualified flight crew for all operations for flights scheduled in accordance
with the terms of this Agreement during the period commencing on the date of
this Agreement and terminating on the earlier of (a) the termination of this
Agreement by consent of Owner and Lessee, (b) the date of Lessee’s termination
of employment with Owner and (c) the date of Lessee’s death. Owner shall have
the right to add or substitute aircraft of similar type, quality, and equipment,
and to remove aircraft from the fleet, from time to time during the term of this
Agreement. Owner shall send Lessee a revised Exhibit A upon each such change in
the Aircraft.

2.        Lessee shall pay Owner for each flight conducted under this Agreement
the actual expenses of each specific flight as authorized by FAR
Section 91.501(d) as in effect from time to time. On the date of this Agreement
these expenses include and are limited to:

 

  (a) fuel, oil, lubricants and other additives;

 

  (b) travel expenses of the crew, including food, lodging and ground
transportation;

 

  (c) hangar and tie down costs away from the Aircraft’s base of operation;

 

-1-



--------------------------------------------------------------------------------

  (d) insurance obtained for the specific flight;

 

  (e) landing fees, airport taxes and similar assessments;

 

  (f) customs, foreign permit and similar fees directly related to the flight;

 

  (g) in-flight food and beverages;

 

  (h) passenger ground transportation;

 

  (i) flight planning and weather contract services;

 

  (j) an additional charge equal to one hundred percent (100%) of the expenses
listed in clause (a) above.

3.        Owner will pay all expenses related to the operation of each Aircraft
when incurred and will provide quarterly invoices to Lessee for the expenses
enumerated in Section 2 above. The Owner and Lessee acknowledge that, with the
exception of the expenses for in-flight food and beverages and passenger ground
transportation, the payment of these expenses are subject to the federal excise
tax imposed under Section 4261 of the Internal Revenue Code. Lessee shall
reimburse Owner for the expenses authorized by FAR Section 91.501(d) plus
applicable federal excise taxes within fifteen (15) calendar days after receipt
of the related invoice. Owner agrees to collect and remit to the Internal
Revenue Service for the benefit of Lessee all such federal excise taxes.

4.        In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify Owner and will provide Owner with requests for
flight time and proposed flight schedules as far as possible in advance of any
given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner's flight crew:

 

  (a) departure point;

 

  (b) destinations;

 

  (c) date and time of flight;

 

  (d) the identity of each anticipated passenger;

 

  (e) the nature and extent of luggage or cargo to be carried;

 

  (f) the date and time of a return flight, if any; and

 

-2-



--------------------------------------------------------------------------------

  (g) any other information concerning the proposed flight that may be pertinent
or required by Owner or Owner's flight crew.

5.        Owner shall have sole and exclusive authority over the scheduling of
the Aircraft, including which Aircraft is used for any particular flight.

6.        Owner shall be solely responsible for securing maintenance, preventive
maintenance, and required or otherwise necessary inspections on the Aircraft and
shall take such requirements into account in scheduling flights of the various
Aircraft. No period of maintenance, preventive maintenance, or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless such
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot-in-command. The pilot-in- command shall have final and complete authority
to cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight.

7.        Owner shall be responsible for the physical and technical operation of
the Aircraft and the safe performance of all flights and shall retain full
authority and control, including exclusive operational control, and possession
of the Aircraft at all times during the term of this Agreement. Owner shall
employ, pay for, and provide to Lessee a qualified flight crew for each flight
undertaken under this Agreement. In accordance with applicable FAR, the
qualified flight crew provided by Owner will exercise all required and/or
appropriate duties and responsibilities with respect to the safety of each
flight conducted under this Agreement. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which, in the sole judgment of the pilot-in-command, could compromise the safety
of the flight and to take any other action which, in the sole judgment of the
pilot in command, is necessitated by considerations of safety. Without limiting
the generality of Section 8, no such action of the pilot-in-command shall create
or support any liability for loss, injury, damage, or delay to Lessee or any
other person.

8.        The Owner and Lessee agree that Owner shall not be liable to Lessee or
any other person for loss, injury, or damage occasioned by the delay or failure
to furnish the Aircraft and crew pursuant to this Agreement for any reason.

9.        The risk of loss during the period when any Aircraft is operated on
behalf of Lessee under this Agreement shall remain with Owner, and Owner will
retain all rights and benefits with respect to the proceeds payable under
policies of hull insurance maintained by Owner that may be payable as a result
of any incident or occurrence while an Aircraft is being operated on behalf of
Lessee under this Agreement. Lessee shall be named as an additional insured on
aviation liability insurance policies

 

-3-



--------------------------------------------------------------------------------

maintained by Owner on the Aircraft with respect to flights conducted pursuant
to this Agreement. The liability insurance policies on which Lessee is named an
additional insured shall provide that as to Lessee coverage shall not be
invalidated or adversely affected by any action or inaction, omission or
misrepresentation by Owner or any other person (other than Lessee). Any hull
insurance policies maintained by Owner on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee.

10.      A copy of this Agreement shall be carried in the Aircraft and available
for review upon the request of the FAA on all flights conducted pursuant to this
Agreement.

11.      Lessee represents, warrants and covenants to Owner that:

 

  (a) he will use each Aircraft for and on his own account only and will not use
any Aircraft for the purposes of providing transportation of passengers or cargo
in air commerce for compensation or hire;

 

  (b) he shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, and he
shall not attempt to convey, mortgage, assign, lease or any way alienate the
Aircraft or create any kind of lien or security interest involving the Aircraft
or do anything or take any action that might mature into such a lien;

 

  (c) during the term of this Agreement, he will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing lessee.

12.      For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Stewart Newburgh Airport, 169 Route 17K, Newburgh, NY, unless
changed by Owner, in which event Owner shall notify Lessee of the new permanent
base of operation of the Aircraft.

13.      Owner and Lessee agree with respect to the following indemnification
provisions:

 

  (a)

Owner hereby indemnifies Lessee and agrees to hold harmless Lessee from and
against any liabilities, obligations, losses (excluding loss of anticipated
profits), damages, claims, actions, suits, costs, expenses and disbursements
("Losses") imposed on, incurred by or asserted against Lessee arising out of or
resulting from the ownership, lease, maintenance, repair, possession, use,
operation, condition, or other disposition or application of the

 

-4-



--------------------------------------------------------------------------------

 

Aircraft. Owner’s obligation to indemnify Lessee under this Section 13 shall
not, however, extend to any Loss (i) resulting from the willful misconduct or
gross negligence of Lessee, (ii) to the extent such Loss is a direct result of
any failure of Lessee to comply with any covenants required to be performed or
observed by him under this Agreement, or (iii) to the extent such Loss is a
direct result of any breach by Lessee of any of Lessee’s warranties or
representations contained in this Agreement.

 

  (b) Lessee hereby indemnifies Owner and agrees to hold harmless Owner from and
against any Losses imposed on, incurred by or asserted against Owner (i) arising
out of or resulting from the willful misconduct or gross negligence of Lessee,
(ii) to the extent such Loss is a direct result of any failure of Lessee to
comply with any covenants required to be performed or observed by him, or
(iii) to the extent such Loss is a direct result of any breach by Lessee of any
of Lessee’s warranties or representations contained in this Agreement.

 

  (c) Losses shall be determined after taking into account the available
proceeds of any applicable insurance policies.

14.      Neither this Agreement nor any party’s interest in this Agreement shall
be assignable to any other person or entity.

15.      This Agreement shall be governed by and construed in accordance with
the laws of New York (excluding the conflicts of law rules thereof).

16.      This Agreement constitutes the entire understanding between Owner and
Lessee with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or agreements other than as set forth
expressly herein. Any changes or modifications to this Agreement must be in
writing and signed by authorized representatives of both parties. This Agreement
may be executed in counterparts, which shall, singly or in the aggregate,
constitute a fully executed and binding agreement.

17.      Any notice, request, or other communication to any party by the other
party under this Agreement shall be conveyed in writing and shall be deemed
given on the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile notice is transmitted, or (iii) three
(3) calendar days after notice is mailed by certified mail, return receipt
requested, postage paid, and addressed to the party at the address set forth
below. The address of a party to which notices or copies of notice are to be
given may be changed from time to time by such party by written notice to the
other party.

 

-5-



--------------------------------------------------------------------------------

   General Electric Company

   3135 Easton Turnpike

   Fairfield, CT 06828

   Attention: General Counsel

   Fax: 1-203-373-3225

18.      If any one or more of the provisions of the Agreement shall be held
invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal, or unenforceable provision shall
be replaced by a mutually acceptable provision, which, being valid, legal, and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect.

19.      NEITHER OWNER (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED
TO MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS AFFILIATES) HEREBY
DISCLAIMS, ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

20.      With respect to the Truth in leasing requirements of FAR Section 91.23:

 

  (a) Owner will provide a copy of this agreement to the Federal Aviation
Administration, Technical Section, in Oklahoma City, Oklahoma within twenty-four
hours of its execution. In addition, Owner will notify the FAA flight standards
district office nearest its aircraft’s home base and provide it with a copy of
this agreement at least forty-eight (48) hours before takeoff of a flight
operated pursuant to this agreement informing the FAA of (i) the location of the
airport of departure; (ii) the departure time; and (iii) the registration number
of the aircraft involved;

 

  (b) Truth in leasing statement under FAR Section 91.23:

 

  (i)

OWNER HEREBY CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT
TO THE EXTENT THE

 

-6-



--------------------------------------------------------------------------------

 

AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, IN ACCORDANCE WITH THE PROVISIONS
OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND
INSPECTION THEREUNDER HAVE BEEN MET.

 

  (ii) OWNER AGREES, CERTIFIES, AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, OWNER SHALL BE KNOWN AS, CONSIDERED,
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.

 

  (iii) AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FARS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE,
GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

IN WITNESS WHEREOF, Owner and Lessee caused the signatures of their authorized
representatives to be affixed below on the day and year first above written.

GENERAL ELECTRIC COMPANY

 

By  

/s/ John Lynch

       

Name:     John Lynch           Title:   Senior Vice President, Human Resources  

         By  

/s/ Jeffrey R. Immelt

 

       Name:     Jeffrey R. Immelt          Title:  

Chairman of the Board

and Chief Executive Officer

 

 

-7-



--------------------------------------------------------------------------------

Exhibit A

Dated: November 15, 2010

 

United States Registration Number    Aircraft Type      N362G    Sikorsky 76B   
N363G    Sikorsky 76B    N372G    Challenger 604    N373G    Challenger 604   
N374G    Challenger 604    N375G    Global Express    N379G    Global Express   
N376G    Global 5000   